DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 2/05/2021 has been considered by the Examiner. Currently claims 1-25 are pending and claims 1, 10, and 19 have been amended.  Claims 1-25 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given by Attorney Marsha J. Huddy in a telephone interview on 3/11/2021:
1.	 (Currently Amended) An end effector assembly of a forceps comprising:
a first jaw member with a first sealing surface and a second sealing surface;

a cutting blade that reciprocates in the blade slot,
wherein when the first jaw member and the second jaw member are in closed position, the first sealing surface of the first jaw member and the first sealing surface of the second jaw member are separated by a first constant, uniform gap extending continuously from the blade slot to a first lateral side of the first and second jaw members and the second sealing surface of the first jaw member and the second sealing surface of the second jaw member are separated by a second constant, uniform gap extending continuously from the blade slot to a second lateral side of the first and second jaw members, the second constant, uniform gap being larger than the first constant, uniform gap. 
2.	(Currently Amended) The end effector assembly for claim 1 wherein the blade slot is closer to the second lateral side of the second constant, uniform gap.
3.	(Currently Amended) The end effector assembly for claim 1 wherein the blade slot is closer to the first lateral side of the first constant, uniform gap.
10.	(Currently Amended) A forceps comprising:
at least one shaft that includes an end effector assembly at a distal end thereof, the end effector assembly including:
a first jaw member with a first sealing surface and a second sealing surface;

a cutting blade that reciprocates in the blade slot,
wherein when the first jaw member and the second jaw member are separated by a first gap having a first maximum gap thickness extending continuously from the blade slot to a first lateral side of the first and second jaw members and the second sealing surface of the first jaw member and the second sealing surface of the second jaw member are separated by a second gap having a second maximum gap thickness extending continuously from the blade slot to a second lateral side of the first and second jaw members, the second maximum gap thickness being larger than the first maximum gap thickness.
11. 	(Currently Amended) The forceps of claim 10 wherein the blade slot is closer to the second lateral side of the second gap.
12. 	(Currently Amended) The forceps of claim 10 wherein the blade slot is closer to the  first lateral side of the first gap.
19.	(Currently Amended) A method of using forceps, the method comprising:
	opening a first jaw member and a second jaw member, the first jaw member having a first sealing surface and a second sealing surface and the second jaw member having a first sealing surface and a second sealing surface, the first jaw member and the second jaw member including a blade slot defined therein and extending substantially along the first jaw member and the 
	closing the first jaw member and the second jaw member to grasp tissue therebetween, when the first jaw member and the second jaw member are in the closed position, the first sealing surface of the first jaw member and the first sealing surface of the first jaw member being separated by a first gap having a first maximum gap thickness extending continuously from the blade slot to a first lateral side of the first and second jaw members and the second sealing surface of the first jaw member and the second sealing surface of the second jaw member are separated by a second gap having a second maximum gap thickness extending continuously from the blade slot to a second lateral side of the first and second jaw members, the second maximum gap thickness being larger than the first maximum gap thickness such that a first maximum compression formed along the first gap is greater than a second maximum compression formed along the second gap; and
	moving a cutting blade along the blade slot to cut the tissue grasped between the first jaw member and the second jaw member. 
20. 	(Currently Amended) The forceps of claim 19 wherein the blade slot is closer to the second lateral side of the second gap.
21. 	(Currently Amended) The forceps of claim 19 wherein the blade slot is closer to the first lateral side of the first gap.
Allowable Subject Matter
Claims 1-25 are allowed.
	The prior art fails to teach an end effector assembly of a forceps wherein the first sealing surface of the first jaw member and the first sealing surface of the second jaw member are 
	A search revealed the following reference:
	Couture (2008/0195093) teaches a forceps having no gap on one side of the jaws and a second gap on the opposite side. 
	Couture however fails to teach two gaps comprising a constant uniform gap extending continuously from the blade slot to a first or second lateral side of the first and second jaw members. 
	Therefore, claims 1-25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794